Dismissed and Memorandum Opinion filed November 21, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00846-CR

                        GARY WAYNE FLIM, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1361607

                  MEMORANDUM                       OPINION


      On May 2, 2013, we dismissed appellant’s attempted appeal in this case for
lack of jurisdiction. Flim v. State, 14-13-00220-CR, 2013 WL 1867600 (Tex.
App.—Houston [14th Dist.] May 2, 2013, no pet.) (not designated for publication).
Appellant has filed another notice of appeal in this trial court cause number from
the trial court’s failure to grant him permission to appeal.
      Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim.
Proc. Ann. art. 11.07; Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding
that article11.07 provides the exclusive means to challenge a final felony
conviction).

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                     PER CURIAM



Panel consists of Justices Christopher, McCally, and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2